Citation Nr: 0934685	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for specific phobia of snakes with anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2007, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.

In a September 2007 rating decision, the RO increased the 
rating for the Veteran's service-connected specific phobia of 
snakes with anxiety disorder to 50 percent, effective October 
3, 2001.  However, as that grant did not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the Veteran's symptoms of specific phobia of snakes with 
anxiety disorder have been moderate to severe in degree, with 
GAF scores ranging from 55 to 70.

2.  The Veteran's specific phobia of snakes with anxiety 
disorder has not been shown by the competent evidence of 
record to result in occupational and social impairment with 
deficiencies in most areas, nor have the following symptoms 
been manifested: obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
which affects the ability to function independently, 
appropriately, and effectively; spatial disorientation; or an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for specific phobia of snakes with anxiety disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in an 
October 2001 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A November 2007 letter 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for 
specific phobia of snakes with anxiety disorder.  In Dingess, 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, lay evidence, 
and hearing testimony.

The Board notes that the record contains a March 1992 
decision awarding Social Security Administration (SSA) 
benefits to the Veteran due to numerous disabilities, 
including major depression without psychosis and a recurrent 
personality disorder.  The Board also acknowledges that an 
application for SSA benefits and any underlying records upon 
which such decision was based are not contained in the claims 
file.  As a rule, the Board's duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award disability compensation benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in 
the current case, the Board has determined that any SSA 
records pertaining to the Veteran would pre-date the 
effective date of October 3, 2001 (for service connection for 
specific phobia of snakes with anxiety disorder) by 
approximately nine years or more.  Thus, the Board would not 
be able to consider such outdated records in evaluating 
whether the Veteran is entitled to a higher initial rating 
for specific phobia of snakes with anxiety disorder beginning 
on October 3, 2001, as this effective date is not disputed.  
As a result, the Board has determined that a remand for SSA 
records would result only in an unnecessary delay and 
therefore should not occur in this case.  See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing 
and by providing written argument in support of his claim.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2008); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2008); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2008); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2008).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for specific phobia of snakes with anxiety 
disorder.  Such disability has been rated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9403, 
effective October 3, 2001.

Under Diagnostic Code 9403, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9403 (2008).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 61 to 70 indicate some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but that generally the person is functioning 
pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130 (2008).

Turning to the evidence, a VA mental health evaluation 
conducted in September 2001 reflects that the Veteran 
reported depression and recurring nightmares about snakes.  
However, he did not have any psychosis, hallucinations, or 
suicidal or homicidal ideations.  It was noted that he was 
married and was adequately groomed, friendly, cooperative, 
verbal, alert, and oriented to all spheres.  He also 
manifested the following traits: good eye contact; normal 
mood and affect; clear, coherent, relevant, and goal-directed 
speech; intact memory (recent and remote); and intact 
judgment and insight.

A VA mental health evaluation conducted in December 2001 
reflects that the Veteran reported disturbed sleep and 
exhibited a slightly dysthymic mood as well as constricted 
affect.  However, he stated that medication had helped to 
calm his mood and nerves.  He did not have any delusions, 
gross psychosis, or suicidal or homicidal ideations.  It was 
noted that he was alert and oriented times three.

A VA mental health evaluation conducted in March 2002 
reflects that the Veteran reported irritability (especially 
around his grandchildren), losing his temper quickly, 
disturbed sleep, and nightmares.  He exhibited a slightly 
dysthymic mood as well as constricted affect.  However, he 
stated that medication continued to help him.  He did not 
have any delusions, gross psychosis, or suicidal or homicidal 
ideations.  It was noted that he was alert and oriented times 
three.  The Veteran's GAF score in March 2002 was 60.

A VA mental health evaluation conducted in April 2002 
reflects that the Veteran reported nightmares which involved 
snakes trying to bite him, people trying to kill him, and him 
trying to kill someone.  He also reported depression, 
anxiety, increased irritability, decreased energy, and 
excessive worry.  He exhibited slightly constricted affect as 
well as dysthymic mood.  However, he did not have any 
suicidal or homicidal ideations.  It was noted that he 
currently lived with his wife of eighteen years and four of 
his children, and that he had a good and supportive 
relationship with his wife as well as a close relationship 
with all six of his children.  The Veteran also reported the 
following: he enjoyed life most of the time; he sometimes 
felt hopeful; he sometimes felt as though his life had 
purpose and meaning; he sometimes believed that he had 
control over life situations; and he was motivated by being 
able to get outdoors.  It was noted that his attire was 
appropriate, his hygiene appeared fair, he was calm and open 
to answering questions, and he was alert and oriented times 
four.  He also manifested the following traits: good eye 
contact; cooperative attitude; coherent and appropriate 
speech; normal thought process; logical thought content; 
normal perception; good insight; and fair-good judgment.  The 
Veteran's GAF score in April 2002 was 55.

A VA mental health evaluation conducted in July 2002 reflects 
that the Veteran reported continued nightmares.  He exhibited 
a slightly dysthymic mood as well as constricted affect.  
However, he stated that he had been doing fairly well and 
that medication continued to help his irritability to a 
degree.  He did not have any delusions, gross psychosis, or 
suicidal or homicidal ideations.  It was noted that he was 
alert and oriented times three.  The Veteran's GAF score in 
July 2002 was 60.

A VA mental health evaluation conducted in January 2003 
reflects that the Veteran reported continued frequent dreams 
involving themes such as his house being flooded or him being 
chased and attacked by "bad guys."  He also reported that 
he had hit his wife at night during these dreams and that he 
would wake up frequently to go to the bathroom.  He stated 
that, during the course of a month, he would feel happy for 
approximately two weeks and then lousy or easily irritable 
for the other two weeks.  He exhibited a mildly dysthymic 
mood.  However, he stated that he had been doing well on his 
current medications, as he was less anxious, and he denied 
being depressed.  The Veteran stated that he enjoyed watching 
television and visiting his neighbors.  He did not have any 
psychotic symptoms or suicidal or homicidal ideations.  It 
was noted that he was alert and oriented times three.  He 
also manifested the following traits: full range of affect; 
linear and coherent thought process; good insight into his 
condition; and good judgment.

In a March 2003 statement, the Veteran indicated, on a pre-
printed checklist of symptoms, that his current disability 
picture included the following symptoms: depression and 
feelings of helplessness, apathy, dejection, and withdrawal; 
anger, rage, and hostility; anxiety and specific fears; sleep 
disturbances and recurring nightmares (of being bitten by 
snakes); loss of interest in activities; fatigue and 
lethargy; suicidal feelings and thoughts; flashbacks to 
traumatic events; feelings of alienation and existential 
malaise; negative self-image and low self-esteem; problems 
with establishing and maintaining intimate relationships; and 
emotional distance from his children and concern about anger 
alienating his children, wife, and others.  However, he did 
not indicate that his disability was characterized by any of 
the following: emotional numbing or anesthesia; emotional 
constriction or unresponsiveness; inappropriate coping 
responses; hyper-alertness or startling easily; irritability; 
avoidance of activities that arouse memories of trauma; 
memory impairment; or inability to talk about war experiences 
and feelings.

A VA mental health evaluation conducted in June 2003 reflects 
that the Veteran reported continued frequent nightmares 
(mostly about snakes) and insomnia, as well as feeling tired 
and irritable during the day.  However, it was noted that he 
was well-related, euthymic, coherent, and non-psychotic, with 
intact cognition.

At a February 2004 hearing before a Veterans Law Judge of the 
Board regarding the claim for service connection for PTSD, 
the Veteran testified that he continued to have recurring 
nightmares about snakes, sometimes accompanied by violent 
nocturnal gestures.  He reported that some days and weeks he 
got along fine with his family, and then other times he would 
get irritable with his wife and children and then retreat to 
the basement for hours by himself.  He stated that sometimes 
he had to be by himself, though he did acknowledge that he 
was able to talk to and confide in one close friend.

The Veteran underwent a VA examination in July 2004.  On that 
occasion, he reported severe and frequent nightmares (always 
about snakes), a fear of snakes (especially when going out in 
high weeds), severe nervousness, anxiety, some memory 
difficulty, intrusive thoughts about his in-service snake 
bite, sleep difficulties, irritability, and hypervigilance.  
He also stated that he had severe depression, in part due to 
his snake phobia, but also due to a number of unrelated 
factors.  He exhibited a somewhat anxious affect.  However, 
the Veteran was able to engage in basic activities of daily 
living.  It was noted that he had been married for seventeen 
years to his current wife, that he got along well with her 
and was able to have loving feelings toward her, and that he 
engaged in activities with her such as shopping.  He also 
reported that he got along well with his six children and two 
stepchildren.  He stated that he had one close friend and 
that their main activity together was fishing in the river in 
front of his house.  It was also noted that he was able to 
talk to friends about his in-service snake bite and that he 
did not develop detachment from other people because of the 
snake bite.  It was noted that he watched television alone, 
but because he preferred different programs from his wife.  
The Veteran also noted that, while he did not really like 
crowds, he was not afraid to enter a store when there were 
people there.  He stated that did not feel as though he would 
die from his fear of snakes.  He did not have hallucinations, 
suicidal or homicidal ideations, or behavioral manifestations 
of depression.  It was noted that he was oriented times 
three.  He also manifested normal thought processes and 
normal intellectual functioning.  The Veteran's GAF score 
pertaining to his generalized anxiety disorder and snake 
phobia was 59.  At present, the Veteran was not employed.  
The VA examiner opined that the Veteran's snake phobia did 
not seem to cause him to be completely unable to work, but it 
would as likely as not interfere with his ability to work if 
he attempted to work again.  More specifically, the VA 
examiner stated that fatigue from nightmares as well as 
anxiety would be as likely as not to cause some moderate 
employment impairment.

A VA mental health evaluation conducted in June 2007 reflects 
that the Veteran reported depression, sleep disturbance, mood 
swings, lack of energy, poor concentration, anhedonia, 
lethargy, nightmares of being snake-bitten, and isolation.  
He stated that he stayed in bed most days and watched TV.  He 
also stated that he had chronic suicidal ideations, but 
denied any plan or intent.  He exhibited a slightly dysphoric 
mood and bland affect.  However, he did not have any 
homicidal ideations, auditory or visual hallucinations, or 
abnormal psychomotor activity.  It was noted that the Veteran 
had been married for twenty years and that his four children 
had left home but keep coming back.  It was further noted 
that he was alert, well-oriented, cooperative, and pleasant.  
He also manifested the following traits: good eye contact; 
normal speech; clear and goal-directed thoughts; grossly 
intact cognitions; and fair insight and judgment.  The 
Veteran's GAF score in June 2007 was 55.

At his June 2007 RO hearing, the Veteran testified that he 
had panic attacks several times per week as well as 
frightening nightmares about snakes.  He reported that he 
could be very short-tempered with his two teenage sons, and 
that his lack of patience caused him to lose his temper 
easily.

The Veteran underwent another VA examination in July 2007.  
On that occasion, he described his fear of snakes as marked, 
persistent, and excessive, and reported that he had extreme 
anxiety and panic attacks when faced with anticipated 
exposure or actual presence of a snake.  Panic attacks were 
noted to occur two to three times per year, after which he 
had to be by himself for hours to calm down.  He stated that 
he avoided anything bushy where a snake might be.  He also 
reported having extremely vivid nightmares about snakes.  The 
Veteran also reported a persistent problem with depression 
and stated that he had thought about suicide three weeks 
prior, but never developed a plan or intent and admitted that 
he knew better than to kill himself.  His additional symptoms 
included insomnia, anhedonia, impaired motivation, poor self-
esteem, pessimism about the future, poor concentration, low 
motivation, irritability, excessive worry, and poor ability 
to problem-solve.  It was noted that he neglected to maintain 
minimal personal hygiene, in that he rarely brushed his 
teeth, bathed, shaved, or wore clean clothes.  He had 
disheveled clothes and his mood was anxious, depressed, and 
irritable.  He exhibited restless motor activity, a short 
attention span, and mildly impaired recent memory.  However, 
the Veteran stated that his anti-depressant medication helped 
him to sleep better and not have flashbacks.  He had no 
delusions, inappropriate behavior, obsessive/ritualistic 
behavior, homicidal thoughts, or episodes of violence.  
Despite thoughts about leaving his marriage and family, he 
noted that he had stayed for his kids.  He reported several 
interests, including woodworking and watching television.  He 
was cooperative, friendly, relaxed, attentive, and oriented 
times three.  He also manifested the following traits: 
unremarkable speech; appropriate (albeit constricted) affect; 
unremarkable thought process; intact judgment and insight; 
good impulse control; and intact remote and immediate memory.  
At present, the Veteran was not employed.  The VA examiner 
noted that the Veteran's mood disorder appeared to be 
unrelated to his phobia and the result of non-military life 
stressors.  The Veteran's GAF score, based on functional 
impairment solely related to his service-connected snake 
phobia, was 70.  The VA examiner stated that, due to the 
snake phobia, the Veteran did not have total occupational 
social impairment, nor did he have deficiencies in most areas 
(such as judgment, thinking, family relations, work, mood, 
and school) or reduced reliability and productivity.  Rather, 
the VA examiner determined that the Veteran's snake phobia 
would lead to occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (due to impaired sleep and occasional panic attacks), 
but that there was generally satisfactory functioning.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's specific phobia of snakes with 
anxiety disorder is appropriately evaluated as 50 percent 
disabling since the effective date of service connection on 
October 3, 2001.  The competent medical evidence of record 
demonstrates that the Veteran's symptoms of specific phobia 
of snakes with anxiety disorder have been moderate to severe 
in degree, and that his disability has not been productive of 
any of the following symptoms: obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression which affects the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; or an inability to establish and 
maintain effective relationships.

The Veteran's GAF scores have ranged from 55 to 70.  Such 
scores reflect moderate symptomatology that has been 
adequately addressed by the 50 percent evaluation already 
assigned under Diagnostic Code 9403.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9403 (2008).

While the Veteran has acknowledged having suicidal ideations 
at times, he has consistently denied ever having any plan or 
intent.  In fact, in July 2007, he specifically stated that 
he knew better than to kill himself.  In addition, while it 
was noted in July 2007 that he neglected to maintain minimal 
personal hygiene, it was also noted that the Veteran did not 
have an inability to bath or dress himself; rather, he was 
unphased by criticism from his family for his poor hygiene 
habits.  Furthermore, the competent medical evidence of 
record shows that the Veteran has meaningful interpersonal 
relationships with his wife, children and stepchildren, and a 
close friend, and that he enjoyed activities such as fishing, 
watching TV, and woodworking.  Therefore, while it may be 
difficult for the Veteran to establish effective work and 
social relationships, it has been shown by the evidence of 
record that he does not have an inability to do so.

In summary, the Board concludes that the Veteran's specific 
phobia of snakes with anxiety disorder has been adequately 
addressed by the 50 percent evaluation already assigned under 
Diagnostic Code 9403 since the effective date of service 
connection on October 3, 2001.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9403 (2008).

The Board has considered whether the Veteran's specific 
phobia of snakes with anxiety disorder presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for 
additional or more severe symptomatology than is shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial evaluation higher than 50 percent at 
any time since the effective date of that evaluation on 
October 3, 2001.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for specific phobia of snakes with anxiety disorder 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


